 

Exhibit 10.6

AMENDMENT TO EMPLOYMENT LETTER AGREEMENT

This AMENDMENT TO EMPLOYMENT LETTER AGREEMENT (this “Amendment”) is made and
entered into effective as of June 5, 2018 by and between BSQUARE CORPORATION, a
Washington corporation (the “Company”), and DAVID WAGSTAFF (“Employee”).

RECITALS

WHEREAS, the Company and Employee entered into an employment letter agreement
dated August 31, 2016 (the “ Agreement”); and

WHEREAS, the Company and Employee wish to amend the Agreement as provided
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to amend and restate the tenth (10th) paragraph of the Agreement in its
entirety as follows:

“Furthermore, notwithstanding any other provision of this letter agreement or
any other plan, arrangement or agreement to the contrary, if any of the payments
or benefits provided or to be provided by the company or any successor to you or
for your benefit pursuant to the terms of this letter agreement or otherwise
(“Covered Payments”) would constitute parachute payments within the meaning of
Section 280G of the Code and be subject to the excise tax imposed under Section
4999 of the Code (or any successor provision thereto) or any interest or
penalties with respect to such excise tax (collectively, the “Excise Tax”), then
the Covered Payments shall be reduced (but not below zero) to the minimum extent
necessary to ensure that no portion of the Covered Payments is subject to the
Excise Tax. Any determination required under this paragraph, including whether
any payments or benefits are parachute payments and whether and the extent to
which any reduction in the Covered Payments is required, shall be made by the
company in its sole discretion consistent with the requirements of Section 409A.
You shall provide the company with such information and documents as the company
may reasonably request in order to make a determination under this paragraph.
The company's determinations shall be final and binding on the company and you.”

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the day and year first above written.

 

BSQUARE CORPORATION

 

EMPLOYEE:

 

 

 

 

By:

/s/ Peter Biere

 

/s/ David Wagstaff

 

 

 

David Wagstaff

Its:

CFO

 

 

 

 

 

 

 

1